DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed 27 September 2019.
Claims 1-20 are currently pending and have been examined.

Specification
The disclosure is objected to because of the following informalities: in Specification paragraph 82, change “260” to “360” – typographical error. ( [0082] Turning now to FIG. 3E, shown is an example user interface 360 rendered by a client application 152 (FIG. 1) executed in a client computing device 106 (FIG. 1) in a networked environment 100 (FIG. 1). The user interface 260 enables a payment authentication approver 240 (FIG. 2) to complete pending payment transactions 227 (FIG. 2) that use a shared payment instrument 233 (FIG. 2)”).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 363 (see paragraph 83; Fig. 3E).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a computer-readable medium comprising a series of operations; Claim 4 is directed to a system comprising a series of components; and Claim 15 is directed to a method comprising a series of steps . Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1, 4, and 15) are directed, in part, to authenticate a first user; determine that a payment instrument is shared by the first user and a second user;  first user facilitate a designation of a payment authentication approver for the payment instrument;  receive the designation of the second user as the payment authentication approver; receive a payment transaction initiated by the first user; place the payment transaction on hold; authenticate the second user; second user receive an authentication challenge; and submit the payment transaction for processing upon a successful completion of the authentication challenge by the second user.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “computing device,” “client device,” “user interface,” “payment issuer,” “payment handling service,” “program,” “a system,” and “a non-transitory computer- readable medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the 
Dependent claims 2-3, 5-14, 16-20 are directed to explaining more about the messages that the users receive and why the transaction is placed on hold.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2012/0171990 A1) hereinafter Williams, in view of Weller et al. (US 9,898,740 B2) hereinafter Weller.
Claim 1
Williams discloses the following limitations:
A non-transitory computer-readable medium embodying a program executable in at least one computing device, wherein when executed the program causes the at least one computing device to at least: authenticate a first user at a first client device; (see at least Fig 10 [0109] [0118] [0120] [0127] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses a system and method to selectively restrict payment transactions.  The system includes a data storage facility to store restriction data in association with a phone number and interchange coupled with the data storage facility.  Williams discloses the user of mobile phone 117 (child) may use the terminal to confirm and provide the phone number of mobile phone 116 (parent), who must 
 determine that a payment instrument is shared by the first user and a second user; (see at least Fig 10 [0104] [0014] [0015] [0041] [0055] [0060] [0086] [0014] [0015] [0041] [0055] [0060] [0086].    Williams discloses a data storage facility that stores account information and associated phone numbers and credit card numbers.  For example, the parent may input a credit card number that may be used to fund purchases made by mobile phone 116 and mobile phone 117.). 
generate a user interface on the first client device that facilitates a designation of a payment authentication approver for the payment instrument; receive via the user interface the designation of the second user as the payment authentication approver; (see at least Fig 15 , Fig 11 [0102] [0108] [0051] [0061] [0082] [0053] [0102] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses that a confirmation message will be sent to mobile phone 117.  117 may be asked to input a phone number of a person (116, parent) who must approve that 117 may complete a transaction.  This may happen before a transaction request is received (i.e., when setting up accounts), and/or in real-time during the payment request transaction.). 
receive a payment transaction initiated by the first user using the payment instrument; (see at least [0117]-[0122] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses a payment request is sent to the interchange.  The interchange determines that mobile phone 117 (child) 
place the payment transaction on hold; (see at least [0080] [0139] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses after the payment request is received, the transaction will not be processed until 117 (child) confirms and 116 (parent) approves.).  
authenticate the second user at a second client device; redirect the second client device to receive an authentication challenge performed by a payment issuer of the payment instrument; and (see at least Fig, 16 [0082] [0096] [0051] [0093] [0121] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses that the mobile device 116 (parent) receives an authentication code or other message that he must retype or press a button on sms messages to approve that mobile phone 117 (child) may continue with the payment transaction/has permission for the transaction.).
submit the payment transaction for processing by the payment issuer upon a successful completion of the authentication challenge by the second user.  (see at least [0086] [0114][0133] [0014] [0015] [0041] [0055] [0060] [0086]. Williams discloses that after mobile phone 117 (child) confirms and mobile phone 116 (parent) approves that mobile phone 117 has permission, the payment will be processed.  Williams discloses the interchange will communicate with the account server to charge an account.). 

Williams discloses the limitations shown above.  Williams fails to specifically explain that the payment issuer of the payment instrument receives an authentication challenge. 
However, Weller discloses the following limitations:
redirect the second client device to receive an authentication challenge performed by a payment issuer of the payment instrument; and column 2 line 12 –column 3 line 64.  Weller 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication challenge process of Williams to incorporate the teachings of Weller and specifically disclose that the payment issuer of the payment instrument receives an authentication challenge because ecommerce provides many authentication challenges since the merchant does not see the cardholder in person.  This authentication challenge prevents fraud by challenging the cardholder and examining collected information on the user before continuing with the transaction. (see at least Weller column 1 line 40-column 3 line 64). 

Claim 2
Williams/Weller discloses the limitations shown above.  Williams further discloses: 
 The non-transitory computer-readable medium of claim 1, wherein the payment transaction is placed on hold for a time period that is less than a maximum time period.  (see at least [0080] [0139] [0014] [0015] [0041] [0055] [0060] [0086] .  Williams discloses after the payment request is received, the transaction will not be processed until 117 (child) confirms and 116 (parent) approves.  Williams discloses  that if the user fails to provide the confirmation from the mobile phone 117, or the approval from the mobile phone 116 within a predetermined period of time, the payment request may be rejected.). 

Claim 3
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The non-transitory computer-readable medium of claim 1, wherein when executed the program further causes the at least one computing device to at least determine that an exemption from the authentication challenge performed by the payment issuer is unavailable for the payment transaction.  (see at least  [0070] [0080] [0073] [0100] [0111]-[0113] Fig 12.  Williams discloses that the mobile phone 116 (parent) may set restrictions, such as allowable frequency of the purchases, the allowable types of purchases, the allowable spending limit for each purchase, a budget for a predetermined period of time, the allowable time period during the day for a purchase.  The interchange with communicate with the mobile phone 117 for purchase confirmation only if the purchase satisfies the restrictions.  Also, Williams discloses that mobile phone 116 may set an advanced approval for specific items or a purchase at a specific time.  The transaction may only continue if the mobile phone 117 meets the advanced approval requirements.).

Claim 4
Williams discloses the following limitations:
 A system, comprising: at least one computing device; and a payment handling service executable in the at least one computing device, wherein when executed the payment handling service causes the at least one computing device to at least: receive a payment transaction initiated by a first user using a payment instrument; (see at least Fig 10 [0109] [0117]-[0122] [0127] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses a system and method to selectively restrict payment transactions.  The system includes a data storage facility to store restriction data in association with a phone number and interchange coupled with the data storage facility.  Williams discloses the user of mobile phone 117 (child) may use the terminal to confirm and provide the phone number of mobile phone 116 (parent), who must receive a message and send back a message to approve that mobile phone 117 may continue with the payment transaction.  Williams discloses that after the interchange receives the payment 
 determine that a second user is designated as a payment authentication approver for the payment instrument; (see at least [ .  Williams discloses Fig 15 , Fig 11 [0102] [0108] [0051] [0061] [0082] [0053] [0102] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses that a confirmation message will be sent to mobile phone 117.  117 may be asked to input a phone number of a person (116, parent) who must approve that 117 may complete a transaction.  This may happen before a transaction request is received (i.e., when setting up accounts), and/or in real-time during the payment request transaction.).
cause a client device associated with the second user to receive an authentication challenge performed by a payment issuer of the payment instrument; and (see at least Fig, 16 [0082] [0096] [0051] [0093] [0121] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses that the mobile device 116 (parent) receives an authentication code or other message that he must retype or press a button on sms messages to approve that mobile phone 117 (child) may continue with the payment transaction/has permission for the transaction.).
submit the payment transaction for processing by the payment issuer upon a successful completion of the authentication challenge by the second user.  (see at least [0086] [0114][0133] [0014] [0015] [0041] [0055] [0060] [0086]. Williams discloses that after mobile phone 117 (child) confirms and mobile phone 116 (parent) approves that mobile phone 117 has permission, the payment will be processed.  Williams discloses the interchange will communicate with the account server to charge an account.).


However, Weller discloses the following limitations:
cause a client device associated with the second user to receive an authentication challenge performed by a payment issuer of the payment instrument; and (see at least column 2 line 12 –column 3 line 64.  Weller discloses that Visa (i.e.., payment issuer) sends an authentication challenge to the user, and may compare user information with use information stored to check the answers.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication challenge process of Williams to incorporate the teachings of Weller and specifically disclose that the payment issuer of the payment instrument receives an authentication challenge because ecommerce provides many authentication challenges since the merchant does not see the cardholder in person.  This authentication challenge prevents fraud by challenging the cardholder and examining collected information on the user before continuing with the transaction. (see at least Weller column 1 line 40-column 3 line 64).  

Claim 5
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The system of claim 4, wherein when executed the payment handling service further causes the at least one computing device to at least generate a user interface that facilitates the first user to designate the second user as the payment authentication approver for the payment instrument.  (see at least  Fig 11 [0102] [0108] [0051] [0061] [0082] [0053] [0102] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses that a confirmation message will be sent to mobile phone 117.  117 may be asked to input a phone number of a person (116, parent) who 

Claim 6
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The system of claim 4, wherein when executed the payment handling service further causes the at least one computing device to at least authenticate another client device as being associated with the first user before receiving the payment transaction initiated by the first user via the other client device.  (see at least Fig 10, Fig 12 [0072] [0100] [0111]-[0113] [0070] [0051] [0053] [0054] [0057].  Williams discloses that mobile phone 116 (parent) may set advanced approvals for anticipated purchases by mobile phone 117 (child).  Moreover, during the set-up, user of mobile device 116 (parent) may input the mobile phone number of 117 (child) as tied to the account.  This information will be stored in the data storage facility.).

Claim 7
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The system of claim 4, wherein when executed the payment handling service further causes the at least one computing device to at least authenticate the client device as being associated with the second user before causing the client device to receive the authentication challenge performed by the payment issuer.  (see at least Fig 10 [0072] [0100] [0111]-[0113] [0070] [0051] [0053] [0054] [0057].  Williams discloses that mobile phone 116 (parent) may set advanced approvals for anticipated purchases by mobile phone 117 (child).  Moreover, during the set-up, 

Claim 8
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The system of claim 4, wherein when executed the payment handling service further causes the at least one computing device to at least receive a designation of the second user as being the payment authentication approver for the payment instrument from another client device corresponding to the first user.  (see at least Fig 15, Fig 11 [0072] [0100] [0111]-[0113] [0070] [0051] [0053] [0102] [0108] [0061] [0082] [0054] [0057] [0154] [0255].  Williams discloses that during the set-up, user of mobile device 116 (parent) may input the mobile phone number of 117 (child) as tied to the account.  This information will be stored in the data storage facility.  Williams discloses that the interchange may also accept inputs from a website.  Also, many people have multiple devices that can function as a mobile device and receive messages and access websites, such as computers and tablets – which may all be associated with the mobile phone 117.).

Claim 9
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The system of claim 4, wherein when executed the payment handling service further causes the at least one computing device to at least determine that an exemption from the authentication challenge performed by the payment issuer does not apply to the payment transaction.  (see at least [0070] [0080] [0112] [0041] [0055] [0060] [0086] Fig 12.  Williams discloses that the mobile phone 116 (parent) may set restrictions, such as allowable frequency of the purchases, the 

Claim 10
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The system of claim 4, wherein when executed the payment handling service further causes the at least one computing device to at least: determine that the first user is not designated as the payment authentication approver for the payment instrument; and place the payment transaction on hold.  (see at least Fig 10 [0071] [0070] [0080] [0073] [0100] [0111]-[0113] [0086] [0060] [0055] [0041].  Williams discloses that the mobile phones are used to confirm and/or approve the transactions associated with the account identified by the account identifier.  Williams discloses that the data storage stores the account information and phone numbers that have access to use that account.  If a phone number is not authorized (because the number is not on the account, there has been a restriction, or the parent 116 did not give advanced approval, then the transaction will be paused.). 

Claim 11
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The system of claim 4, wherein when executed the payment handling service further causes the at least one computing device to at least send a notification of the payment transaction to the second user.  (see at least Fig 16  [0014] [0015] [0041] [0055] [0060] [0086] [0080] [0082].  Williams discloses that after a transaction request has been received by the interchange and the 

Claim 12
Williams/Weller discloses the limitations shown above.  Williams further discloses:
The system of claim 11, wherein the notification includes a listing of the payment transaction and at least one other payment transaction that is on hold pending the successful completion of the authentication challenge by the second user.  (see at least Fig 10, Fig 15 [0071] [0070] [0080] [0073] [0100] [0111]-[0113] [0086] [0060] [0055] [0041] [0139] [0137] [0139] [0095].  Williams discloses that the mobile phones are used to confirm and/or approve the transactions associated with the account identified by the account identifier.  Williams discloses that the data storage stores the account information and phone numbers that have access to use that account.  If a phone number is not authorized (because the number is not on the account, there has been a restriction, or the parent 116 did not give advanced approval or approval in time, then the transaction will be paused.).

Claim 13
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The system of claim 4, wherein the first user and the second user are authorized to use the payment instrument.  (see at least  Fig 10 [0053] [0051] [0014] [0015] [0041] [0055] [0060] [0086] [0060] [0070]-[0072].  Williams discloses the user of mobile phone 116 (parent) updates account information and phone numbers that are authorized to use the account to pay for purchases.). 

Claim 14
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The system of claim 4, wherein the second user and at least one third user are designated as the payment authentication approver.  (see at least Fig 9 , Fig 10 [0051] [0072] [0082] [0080][0060] [0055] [0086] [0041] [0043].  Williams discloses that mobile phones are used to confirm and/or approve the transactions associated with the account identified by the account information.  The user of mobile phone 116 (parent) sets the phone numbers that have access to the account.  The user may set another mobile phone number to also give approval for transactions made by mobile phone 117.). 

Claim 15
Williams discloses the following limitations:
 A method, comprising: authenticating, via at least one of one or more computing devices, a client device as corresponding to a first user; (see at least Fig 10 [0109] [0118] [0120] [0127] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses a system and method to selectively restrict payment transactions.  The system includes a data storage facility to store restriction data in association with a phone number and interchange coupled with the data storage facility.  Williams discloses the user of mobile phone 117 (child) may use the terminal to confirm and provide the phone number of mobile phone 116 (parent), who must receive a message and send back a message to approve that mobile phone 117 may continue with the payment transaction.  Williams discloses that after the interchange receives the payment request, the interchange sends a confirmation message to 117 (child).  The user may be asked to 
determining, via at least one of the one or more computing devices, a plurality of pending payment transactions initiated by at least one second user using a payment instrument; (see at least [ 0117]-[0122] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses a payment request is sent to the interchange.  The interchange determines that mobile phone 117 (child) sent the payment request and that mobile phone 116 (parent) must be sent a response to the approval before processing the payment.).
causing, via at least one of the one or more computing devices, the client device associated with the first user to receive an authentication challenge performed by a payment issuer of the payment instrument; and (see at least Fig, 16 [0082] [0096] [0051] [0093] [0121] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses that the mobile device 116 (parent) receives an authentication code or other message that he must retype or press a button on sms messages to approve that mobile phone 117 (child) may continue with the payment transaction/has permission for the transaction.).
submitting, via at least one of the one or more computing devices, the plurality of pending payment transactions for processing by the payment issuer upon a successful completion of the authentication challenge by the first user.  (see at least [0086] [0114][0133] [0014] [0015] [0041] [0055] [0060] [0086]. Williams discloses that after mobile phone 117 (child) confirms and mobile phone 116 (parent) approves that mobile phone 117 has permission, the payment will be processed.  Williams discloses the interchange will communicate with the account server to charge an account.).


However, Weller discloses the following limitations:
causing, via at least one of the one or more computing devices, the client device associated with the first user to receive an authentication challenge performed by a payment issuer of the payment instrument; and (see at least column 2 line 12 –column 3 line 64.  Weller discloses that Visa (i.e.., payment issuer) sends an authentication challenge to the user, and may compare user information with use information stored to check the answers.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication challenge process of Williams to incorporate the teachings of Weller and specifically disclose that the payment issuer of the payment instrument receives an authentication challenge because ecommerce provides many authentication challenges since the merchant does not see the cardholder in person.  This authentication challenge prevents fraud by challenging the cardholder and examining collected information on the user before continuing with the transaction. (see at least Weller column 1 line 40-column 3 line 64). 

Claim 16
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The method of claim 15, further comprising determining, via at least one of the one or more computing devices, that the first user is designated as a payment authentication approver for the payment instrument.  (see at least Fig 10 [0071][0053] [0051] [0014] [0015] [0041] [0043][0055] [0060] [0086] [0060] [0070] [0072] [0082] [0080].  Williams discloses the user of mobile phone 116 (parent) updates account information and phone numbers that are authorized to use the account to pay for purchases and the phone numbers that may approve purchase requests.).

Claim 17
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The method of claim 15, further comprising sending, via at least one of the one or more computing devices, a notification of the plurality of pending payment transactions to the first user.  (see at least Fig 15 , Fig 11 [0102] [0108] [0051] [0061] [0082] [0053] [0102] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses that the mobile phone 117 is sent a confirmation message.  The confirmation message may contain information regarding a purchase request, and may ask the user to input a parent’s mobile phone number in order to approve the purchase request.). 

Claim 18
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The method of claim 15, further comprising placing, via at least one of the one or more computing devices, the plurality of pending payment transactions on hold in response to determining that the at least one second user is not designated as a payment authentication approver for the payment instrument.  (see at least Fig 10 [0071] [0070] [0080] [0073] [0100] [0111]-[0113] [0086] [0060] [0055] [0041] [0139].  Williams discloses that the mobile phones are used to confirm and/or approve the transactions associated with the account identified by the account identifier.  Williams discloses that the data storage stores the account information and phone numbers that have access to use that account.  If a phone number is not authorized (because the number is not on the account, there has been a restriction, or the parent 116 did not give advanced approval or approval in time) then the transaction will be paused.).

Claim 19
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The method of claim 15, further comprising determining, via at least one of the one or more computing devices, for individual ones of the plurality of pending payment transactions, that an exemption to the authentication challenge performed by the payment issuer is unavailable. (see at least [0070] [0080] [0112] [0073] [0100] Fig 12.  Williams discloses that the mobile phone 116 (parent) may set restrictions, such as allowable frequency of the purchases, the allowable types of purchases, the allowable spending limit for each purchase, a budget for a predetermined period of time, the allowable time period during the day for a purchase.  The interchange with communicate with the mobile phone 117 for purchase confirmation only if the purchase satisfies the restrictions.  Williams also discloses that mobile phone 116 (parent) may also set advanced approvals for anticipated purchases.).

Claim 20
Williams/Weller discloses the limitations shown above.  Williams further discloses:
 The method of claim 15, further comprising: receiving, via at least one of the one or more computing devices, a subsequent payment transaction from the at least one second user using the payment instrument; determining, via at least one of the one or more computing devices, that an exemption to the authentication challenge performed by the payment issuer is applicable to the subsequent payment transaction; and submitting, via at least one of the one or more computing devices, the subsequent payment transaction for processing by the payment issuer.  (see at least [0070] [0080] [0112] [0073] [0100] [0041][0055] Fig 12.  Williams discloses that the mobile phone 116 (parent) may set restrictions, such as allowable frequency of the purchases, the allowable types of purchases, the allowable spending limit for each purchase, a budget for a 

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691